 

Exhibit 10.1(c)

 

REF:GB78191506002-2

 

Guaranteed Maximum Contract

 

CHINA EVERBRIGHT BANK

 

 

 

  

Directory

 

Chapter one General     Chapter two Definition     Chapter three The principal
debt secured by     Chapter four Guaranteed way     Chapter five Warranty    
Chapter six Warranty period     Chapter seven The documents the guarantor should
submit     Chapter eight Representations and Warranties of guarantor     Chapter
nine Guarantor’s commitment     Chapter ten The nature and effectiveness of
security     Chapter eleven Events of default     Chapter twelve Others    
Chapter thirteen Applicable Law and Dispute Resolution     Chapter fourteen
Effectiveness, change and release of the contract     Chapter fifteen Attachment
    Chapter sixteen Supplementary

 

1 

 

 

 

Guaranteed Maximum Contract

 

Guarantor: HUIZHOU HIGHPOWER TECHNOLOGY CO., LTD     Address: Xinhu Industrial
Zone, MaAn Town, Huicheng District, Huizhou 518000     Legal Representative:
PanDangyu     Attorney:       Managers: SunXun     TEL: 0755-89686802     FAX:
0755-89686819     Bank: Bank Of China, HuiZhou Branch     A/C NO. 663958438624  
  Creditor: China Everbright Bank Co., Ltd, Shenzhen Branch     Address: No. 26
of 7th Zizhu Road Zhuzilin, Futian District, Shenzhen, Guangdong 518000 China  
  Legal Representative/Person in Charge: Peng Jianping     Managers: Yang
Xiaolin     TEL: 0755-81483044     FAX: 0755-28138641

 

2 

 

 

 

Chapter One: General

 

To ensure the fulfillment that, June 23, 2015 SPRINGPOWER TECHNOLOGY (SHENZHEN)
CO., LTD. (hereinafter referred to as “fiduciary”) signed with the creditor
numbered ZH78191506002 “Comprehensive Credit Agreement” (hereinafter referred to
as “Comprehensive Credit Agreement”), guarantor is willing to provide the
maximum amount of credit joint liability guarantee to secure fiduciary will pay
off the entire debt under its “comprehensive credit agreement” timely and fully.

 

After reviewing, the creditor agreed to accept a guarantee provided by the
guarantor. In order to clarify both the guarantor and the creditor rights and
obligations we formulated this contract guided by the principles of equality and
mutual benefit, in accordance with the provisions of relevant laws and
regulations.

 

Chapter Two: Definition

 

Article 1. Unless the context requires or the Contract requires, in this
Contract:

 

Master contract: refers to creditor and fiduciary signed the “Comprehensive
Credit Agreement” as well as the creditor and fiduciary signed a specific credit
business contract or agreement under “comprehensive credit agreement” for each
credit business.

 

Specific credit business contract or agreement refers to the creditor guided by
“comprehensive credit agreement” provide the single specific credit business
contract or agreement to the fiduciary, which is signed with the fiduciary
including the local currency and the foreign currency loans, trade finance,
discount, acceptances, letters of credit, guarantees, factoring, guarantees and
other off-balance sheet credit payment form (collectively, “specific credit
business”).

 

Chapter Three: The Principal Debt Secured By

 

Article 2. The principal debt secured by the guarantor is all the specific
credit business incurred under the contract or agreement signed by creditor and
fiduciary based on the master “comprehensive credit agreement”. The guaranteed
maximum principal debt for “Comprehensive Credit Agreement” is RMB Thirty
million.

 

Of the following cases, the main contract claims to determine:

 

(One)identify expiry of the period of the main contract;

 

(Two)the new creditor cannot happen;

 

(Three)the creditor and the fiduciary terminate the contract or the creditor and
the guarantor terminate the contract;

 

(Four)the fiduciary or the guarantor is declared bankrupt or is revoked,
suspended, canceled or dissolution;

 

(Five) other cases law claimed.

 

Chapter Four: Guaranteed Way

 

Article 3. Guarantor provided the joint and several liability guarantee under
the contract

 

Chapter Five: Warranty

 

Article 4. Guaranteed under this contract include: a fiduciary under the
contract shall repay or pay the debt principal to the main creditor, interest
(including statutory interest, agreed interest and penalty interest), compound
interest, fees, liquidated damages, compensation, the cost of the claim,
(including, but not limited to, litigation costs, attorneys’ fees, notary fees,
implementation costs, etc.) and all other fees payable (above together referred
to as “collateralized debt obligations”).

 

3 

 

 

 

Article 5. Creditor used to indicate any credit secured debt under the contract
or any proof payable, unless there is manifest error, the two sides should be
the conclusive evidence of the relationship between credit and debt and is
binding on the guarantor.

 

Chapter Six: Warranty period

 

Article 6. Each specific credit business guarantee period under “Comprehensive
Credit Agreement” calculated separately since specific contract or agreement
fiduciary obligations to fulfill the expiration date (as required by law or
agreement which led to the events specific credit business contract or agreement
early maturity, compared with earlier due date) two years.

 

Chapter Seven: The Documents the Guarantor Should Submit

 

Article 7. Guarantor shall ensure that a fiduciary who first used the credit
provided under the main contract specific credit business before the credit has
been received, guarantor submitted the following documents:

 

1.The legal representative or agent effective guarantor signature or seal and
affix the official seal of the original contract;

 

2.Guarantor’s articles of association or approve the establishment of
documentation and sponsorship by the latest annual inspection business license
or certificate of legal institutions, or other legal existence can prove
guarantor state documents;

 

3.Prove creditworthiness of the guarantor’s financial statements or other
information;

 

4.Guarantor’s board of directors or the right to decide matters of this warranty
other guarantor internal agencies agreed to provide guarantee for this contract
in accordance with a resolution;

 

5.Guarantor reasonably required to provide credit and other documents.

 

For a copy of the above documents, are subject to confirmation that the
guarantor stamped copy is true, complete, valid file.

 

Chapter Eight: Representations and Warranties of Guarantor

 

Article 8. Guarantor make the following representations and warranties to the
creditor here:

 

1.The guarantor and validly existing legal entity / other organization in
accordance with Chinese laws established, with independent civil capacity, and
enjoy the full power, authority and rights of all of its assets and business
activities of civil liability.

 

2.Guarantor has sufficient power, authority and rights to sign this contract and
conduct transactions under this contract and has taken or obtained all necessary
legal actions and other actions and agreed to authorize the execution and
performance of this contract. The contract is guaranteed by a legal
representative or agent valid signature.

 

3.Guarantor has carefully read and fully understood the contract and t accept
the Lord contents and guarantor execution and performance of this contract is
voluntary, under this contract in the full meaning of true representation.

 

4 

 

 

 

4.Guarantor provide all the documents, data, reports, and documents to the
creditor are accurate, true, complete and effective, and a copy of the form of
documents are consistent with the original.

 

5.Guarantor has been made to sign this contract with all the necessary
government approvals and third party consents, the execution and performance of
this contract does not violate the sponsor’s corporate constituent documents /
approval documents (if any) and as a party to any other contract or agreement.
Guaranteed under this contract will not be subject to any restrictions.

 

6.To ensure that the contract legality, validity or enforceability of the
guarantor has been completed or will complete all required registration, filing
or notary procedures.

 

7.This contract is legally valid, on the guarantor constitute a legally binding
obligation.

 

8.Currently there is no surety or anything involving major operating assets and
will be the guarantor’s financial position or guarantor to fulfill its
obligations under this contract and adversely affect the ability of litigation,
arbitration or administrative proceedings.

 

9.Guarantor did not occur or exist any event of default.

 

Article 9. The representations and warranties of the guarantor in the life of
the contract shall remain correct and that the guarantor will be ready by the
creditor’s request for further documents.

 

Chapter Nine: Guarantor’s Commitment

 

Article 10. Before all of the secured debt repaid, the guarantor shall comply
with the following provisions:

 

1.The guarantor shall immediately notify the creditor any of the following
events:

 

(1)the occurrence of any event of default;

 

(2)relates to the guarantor or any major operating assets of litigation,
arbitration or administrative proceedings;

 

(3)the guarantor’s financial position deterioration, suspension of business, or
is declared bankrupt, dissolved, revoked business license / certificate of legal
institutions or revoked.

 

2.In the life of the contract, as long as all of the secured debt is not repaid,
without the prior written consent of the creditor, the guarantor couldn’t make
any associate, contract, lease, merger, joint-stock reform, or other mode of
operation and ownership structure changed arrangements; If indeed due to
operational needs or national policies, laws need to adjust for associates,
contract, lease, merger, joint-stock reform, or otherwise change its mode of
operation or ownership structure, the guarantor shall obtain the prior written
consent of the creditor and in this contract under its warranty obligations and
obligations to make a satisfactory credit arrangement.

 

3.In the life of the contract, as long as all of the secured debt is not repaid,
except with the prior written consent of the creditor, the guarantor shall not
sell, transfer, or otherwise dispose split any material operating assets.

 

4.In the life of the contract, before the completion of the all the secured debt
fully settled, guarantor will not be in respect of its generation of a fiduciary
to the creditor settlement of any sum or its fiduciary may be entitled to any
other creditor, to the fiduciary recourse or claim right.

 

5 

 

 

 

5.In the life of the contract, the guarantor as the administrative department
for industry and commerce to make any changes to registration, should be after
the change ten working days written notice to the creditor and the creditor
files a copy of the relevant registration creditor.

 

6.If a fiduciary fails to pay the secured debt timely, the guarantor shall, upon
receipt of payment in writing to the creditor within seven working days of the
creditor, the creditor unconditionally in the manner required by a fiduciary on
behalf of the creditor payment of such debts.

 

7.If the guarantor fails to credit the person’s request to timely payment of any
sum under the contract, the creditor entitled to directly from the guarantor to
the creditor or credit to any other person within the system of opening branches
directly deduct any account, without having to obtain the prior consent of the
guarantor.

 

8.Upon the request of the creditor, the guarantor shall be required to pay
immediately to the credit or compensation for costs and losses following:

 

(1)Credit artificially realize the rights under this contract incurred all costs
and expenses (including but not limited to attorney’s fees, court costs, fees
and all other executive actual expenditure); and

 

(2)due to violation of the contract and the guarantor to the creditor liable for
any other losses.

 

Chapter Ten: The Nature and Effectiveness of Security

 

Article 11. This contract guarantees established by independent credit secured
debt artificially made by any other guarantee. Credit to exercise rights under
this contract without first implementation of its former holdings of any other
guarantees (whether material or human security guarantees), and need not first
to the fiduciary or any other third party to take any other relief measures.

 

Chapter Eleven: Events of default

 

Article 12. Each of the following events and issues constitute Guarantor in the
event of default under the contract:

 

1.Master contract any event of default occurs under;

 

2.Guarantor under this contract made representations, warranties or undertakings
are recognized as incorrect or untrue;

 

3.The main part of any contract for any reason is no longer fully valid, or is
terminated for any reason or restricted;

 

4.Guarantor suspend or cease business or enters bankruptcy, liquidation, or
other similar programs out of business, or the guarantor being filed for
bankruptcy liquidation or authorities decided to suspend or temporarily
suspended operations

 

5.Occurred against the guarantor or a substantial operating assets litigation,
arbitration or administrative proceedings;

 

6 

 

 

 

6.Guarantor is in breach of its present obligations under the contract or the
occurrence of other people think that credit will adversely affect the creditor
rights under this Contract other events.

 

Article 13. Of the event of default has occurred, as the case is entitled to
take credit of any one or more of the following measures:

 

1.Exercise credit in the main contract and enjoyed under this contract remedies
for breach of contract;

 

2.Guarantor in accordance with the requirements of the contract responsibility
of guarantee;

 

3.Exercise of the creditor was secured debt may have any other security
interest.

 

Chapter Twelve: Others

 

Article 14. Without the prior consent of the creditor, the guarantor shall not
transfer or otherwise dispose of their under this contract in whole or part of
the obligations.

 

Article 15. Of people give credit guarantors any grace, discount or delay, shall
not affect, damage or limit the creditor under this contract and the laws and
regulations and all the rights; no person should be treated as credit rights
under this Contract and interest waiver, does not affect the guarantor under
this contract from any liability and obligations.

 

Article 16. If at any time any of the terms of this contract are in any way or
becomes illegal, invalid or unenforceable, the other provisions of this contract
the legality, validity or enforceability is not affected or impaired.

 

Article 17. Of the contract, the guarantor shall be guaranteed full payment of
the debt, offset shall not make any claim, nor shall any conditions.

 

Article 18. The contract mutual issue relating to this contract notice
requirements should be made in writing, sent to the home page of this contract
the parties listed in the address or fax. Any party to change its address or
fax, the need for timely notice to the other.

 

Communications between the parties, such as by hand, after delivery shall be
deemed to be served; if sent by registered letter, and in three days after
sending a registered letter shall be deemed to be served; if sent by facsimile,
shall be deemed to be served at the time of issue

 

Chapter Thirteen: Applicable Law and Dispute Resolution

 

Article 19. Of the contract and the contract any of the matters covered by
Chinese law, and in accordance with Chinese law explained.

 

Article 20. During the performance of this contract or in connection with all
disputes relating to this contract, the two parties settled through friendly
consultations. Negotiation cannot reach agreement, either party may apply to the
credit people local people’s court.

 

Chapter Fourteen: Effectiveness, Change and Release of the Contract

 

Article 21. Of this contract from the guarantor and the creditor both legal
representative or agent or stamped and stamped with the official seal of the
date.

 

Article 22. After the commencement of this contract, either party may change or
premature termination of the contract. If we need to change or cancel the
contract, the guarantor and the creditor shall be approved by mutual agreement,
and reach a written agreement. Prior written agreement is reached, the
provisions of this contract is still valid.

 

7 

 

 

 

Chapter Fifteen: Attachment

 

Article 23. The matters covered in this contract, the guarantor and the creditor
both parties may otherwise agree in writing, as an annex to this contract.
Hereto are an integral part of this contract, this contract have the same legal
effect.

 

Article 24. of the annex to the contract include:

 

 1.

 

 2.

 

Chapter Sixteen: Supplementary

 

Article 25. Of the original contract a formula two copies guarantor holding one
copies of credit people who one copies of the same legal effect.

 

Article 26. This Contract June 23, 2015 by the guarantor and the creditor in
Shenzhen signed.

 

Article 27. The parties to the contract agree to this contract notarized promise
to give the contract unenforceable. When a fiduciary, the guarantor is not
fulfilled, or if the debt is not completely fulfill the laws and regulations,
the implementation contract creditor claims, guarantees the right circumstances,
the creditor has the right to direct the people’s court having jurisdiction for
enforcement. Fiduciary, guarantor loan made under this contract enforcement
application without any objection. (This section is optional terms, the parties
choose this contract [   ]. 1, applies; 2, does not apply.)

 

8 

 

 

 

This page is page contract signed by both parties, no text

 

Guarantor (stamp):

 

Legal Representative:
(or agent)

 

Creditor (stamp):

 

Legal Representative / CEO:
(or agent )

 

9 

